NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4004-18T2

SFC CHRISTOPHER JOHN
CAMPBELL and NEW JERSEY
STATE TROOPERS NCO
ASSOCIATION,

          Plaintiffs-Appellants,

v.

NEW JERSEY DEPARTMENT
OF LAW AND PUBLIC SAFETY
and GURBIR S. GREWAL,
ATTORNEY GENERAL,

     Defendants-Respondents.
________________________________

                   Argued October 15, 2020 – Decided December 4, 2020

                   Before Judges Alvarez, Sumners, and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Docket No. L-2597-18.

                   Mark A. Gulbranson, Jr., argued the cause for
                   appellants (Attorneys Hartman, Chartered, attorneys;
                   Mark A. Gulbranson, Jr., and Katherine D. Hartman, on
                   the briefs).
            Stephanie R. Dugger, Deputy Attorney General, argued
            the cause for respondents (Gurbir S. Grewal, Attorney
            General, attorney; Melissa H. Raksa, Assistant
            Attorney General, of counsel; Stephanie R. Dugger, on
            the brief).

PER CURIAM

      Plaintiff Christopher John Campbell, a New Jersey State Police Sergeant

First Class, appeals from a May 15, 2019 order transferring the matter from the

Law Division to the Appellate Division. We affirm.

      Campbell was promoted to sergeant, a position that includes supervisory

responsibility, on May 13, 2014. Campbell, who prior to that time had no

disciplinary infraction history, was involved in two incidents occurring in

August and December 2015. As a result of the disciplinary proceedings brought

against him, he entered into a guilty plea on June 1, 2017, and received a written

reprimand. In addition, Campbell was required to participate in training after a

New Jersey State Police Office of Equal Employment Opportunity/Affirmative

Action (EEO) investigation found he failed to report a subordinate's allegations.

      On February 23, 2018, the New Jersey State Police Superintendent

recommended Campbell for promotion.           The Attorney General, however,

rejected the recommendation, denied the promotion, and stated only that the




                                                                          A-4004-18T2
                                        2
office had reviewed the "promotional package and disciplinary history[.]"

Campbell was advised of the denial on April 18, 2018.

      On October 5, 2018, Campbell requested a statement of reasons for the

denial. The Attorney General responded that having exercised his authority

pursuant to N.J.S.A. 53:1-5.2, no further explanation would be provided. On

October 16, Campbell requested a hearing, and the Attorney General refused.

      On December 14, 2018, Campbell and the New Jersey State Troopers

Non-Commissioned Officers Association1 filed an action in lieu of prerogative

writs. Finding the court did not have jurisdiction to address the matter because

the Attorney General's refusal to promote was a final agency decision, Judge

Mary C. Jacobson transferred the matter. See R. 2:2-3(a)(2) (appellate courts

"review final decisions or actions of any state administrative agency officer");

Prado v. State, 186 N.J. 413, 422 (2006).

      We denied the Attorney General's motion to dismiss the appeal as

untimely but granted the application to amplify the record.        The Attorney

General's certification that followed included:

            after reviewing SFC Campbell's promotional package
            and disciplinary history, in particular the substantiated

1
   A third plaintiff, the New Jersey State Troopers Fraternal Association
withdrew from the litigation after the matter was transferred to the Appellate
Division.
                                                                        A-4004-18T2
                                        3
            charges of [d]isobeying a [w]ritten [o]rder, [c]ursing,
            and [i]nappropriate [a]ctions [t]owards [a]nother
            [m]ember in 2017, for which SFC Campbell pled guilty
            and received verbal counseling and a written
            reprimand, Attorney General did not believe a
            promotion to a higher supervisory position was
            appropriate at the time.

      The certification explained the discipline resulted from two incidents .

During the August 2015 incident, Campbell used profanity and ordered a

subordinate to "sit down and shut up." During the December 2015 incident,

Campbell "engaged in a heated verbal argument with another enlisted member."

The certification added that Campbell "was also the subject of an EEO

investigation that resulted in training because he failed to report a subordinate's

EEO allegations."     The certification ended by noting Campbell "will be

considered for promotional opportunities in the future."

      Now on appeal, Campbell raises the following points of error:

            I. AS SGT. CAMPBELL’S CHALLENGE WAS
            APPROPRIATELY BROUGHT AS AN ACTION IN
            LIEU OF PREROGATIVE WRITS, THE TIME BAR
            DOES NOT APPLY (Not Raised Below).

                   A. THE CHALLENGE FALLS WITHIN
                   THE EXCEPTION TO THE EXCLUSIVE
                   JURISDICTION PROVISION OF RULE
                   2:2-3(a) (Not Raised Below).

                   B. THE TIME BARS DO NOT APPLY
                   (Not Raised Below).

                                                                           A-4004-18T2
                                        4
            II. THE ATTORNEY GENERAL’S DECISION WAS
            ARBITRARY AND CAPRICIOUS (Not Raised
            Below).

            III. THE ATTORNEY GENERAL’S DECISION WAS
            ULTRA VIRES (Not raised below).

      We first briefly address the contention that the transfer of the matter was

error, based on plaintiff's argument that it was properly brought as an action in

lieu of prerogative writ, to which the time bars did not apply because of the dates

of the Attorney General's responses. Now on appeal, Campbell argues for the

first time that the transfer was a mistake of law because this case falls within an

exception to Rule 2:2-3(a). See Montclair Tp. v. Hughey, 222 N.J. Super. 441,

446 (App. Div. 1987) (noting a Rule 2:2-3(a) exception "where the proposed

administrative action has not been preceded by the creation in the agency of a

record which is amenable to appellate review.").

      It is fundamental that the Appellate Division has exclusive jurisdiction to

review final decisions made by a state agency—Campbell does not dispute this

well-established principle. See Prado, 186 N.J. at 422-23; Strategic Envtl.

Partners, LLC v. N.J. Dep't of Envtl. Prot., 438 N.J. Super. 125, 138 (App. Div.

2014). Nonetheless, Campbell contends that the absence of a more fulsome




                                                                           A-4004-18T2
                                        5
record and explanation constitutes a basis for an exception to the jurisdictional

rule.

        This argument lacks merit because the Attorney General certification

spells out in detail what Campbell already knew—that the reason the agency

refused to promote him was his disciplinary history. Because Campbell had

been provided with the Items Comprising the Record, which contained all the

documents related to Campbell's disciplinary history, the record was complete.

Nothing would be accomplished either by compelling a further explanation or

conducting a hearing. Even if we were to agree that the matter requires a return

to the trial court, which we do not, the available information, the disciplinary

record, serves that function.    Nor do we agree that the unpublished case

Campbell relies upon, which is neither precedential nor, strictly speaking,

relevant, compels a contrary conclusion.

        Campbell further argues the Attorney General's decision "was arbitrary

and capricious." In order for Campbell to reach the high bar enabling him to

invalidate agency action, the Attorney General's decision must violate express

or implied legislative policies, not be supported by the record, and amount to an

error of law. See Mazza v. Bd. of Trs., 143 N.J. 22, 25 (1995); In re M.M., 463
N.J. Super. 128, 136 (App. Div. 2020) (quotations and citations omitted) . We


                                                                         A-4004-18T2
                                       6
affirm unless we conclude, after reviewing agency action, that it is arbitrary,

capricious, unreasonable, or unsupported by the credible evidence in the record ,

keeping in mind those basic principles. Ibid.

      After a sterling career, Campbell appeared to have been involved in three

separate incidents in 2015, two of which resulted in disciplinary action and the

third in additional training. 2015 was the year following Campbell's promotion

to a position calling for supervisory skills.      It is noteworthy that all the

disciplinary history relates to his interactions with others, a responsibility that

would only increase with further promotion.          Given this circumstance—

Campbell's difficulties as he adjusted to a new role—we cannot say that the

decision to deny him promotion at that time was arbitrary, capricious, or

unreasonable. The Attorney General followed the law, had uncontroverted

substantial evidence of Campbell's disciplinary problems, and applied the

legislative policies to the facts.

      Finally, Campbell questions the Attorney General's statutory authority to

review with finality recommendations for promotion, arguing the plain language

limits his ability to deny a promotion for only budgetary considerations . We

consider the argument to be so lacking in merit as to not require much discussion

in a written opinion. R. 2:11-3(e)(1)(E).


                                                                           A-4004-18T2
                                        7
      The statute states:

            Notwithstanding any other provision of law, the rank
            and grade of any member of the State Police may be
            changed from time to time, and the number of personnel
            increased, by the superintendent of State Police where
            such change or increase is necessary for the efficient
            operation of the Division of State Police in the
            Department of Law and Public Safety; provided, the
            action of the said superintendent in making any such
            change or increase, shall be approved by the head of
            said department. No such change or increase shall be
            made unless it can be effected within the limitations of
            the appropriations for the said division.

            [N.J.S.A. 53:1-5.2.]

      The Attorney General is the "head of [the] department."             N.J.S.A.

52:17B-2.   The last sentence of the statute, to which Campbell draws our

attention, does nothing more than require changes or increases within the

division to be made "within the limitations of the appropriations" of the division.

In other words, it requires that changes or increases be properly funded by the

budget. This has no impact on this case. No one challenges the denial of the

promotion as leading to expenditures outside the budget. The language patently

does not limit the head of the department's authority to only those situations in

which change would result in expenditures outside the budget.

      Affirmed.



                                                                           A-4004-18T2
                                        8